

Exhibit 10.1


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”) is dated as of May 6, 2005 between
CP Medical Corporation, an Oregon corporation (the “Company”) and Patrick J.
Ferguson (the “Employee”).
 
INTRODUCTION
 
 
The Company and the Employee desire to enter into an employment agreement
embodying the terms and conditions of the Employee’s employment, effective as
of, and contingent upon, the closing of the purchase and sale transactions
contemplated by the Stock Purchase Agreement dated as of April 26, 2005, with
respect to the Company by and among Theragenics Corporation and Patrick J.
Ferguson and Cynthia L. Ferguson (the “Closing”).


NOW, THEREFORE, the parties agree as follows, effective as of, and contingent
upon, the Closing:


1.    Definitions


(a)    “Affiliate” means any person, firm, corporation, partnership, association
or entity that, directly or indirectly or through one or more intermediaries,
controls, is controlled by or is under common control with the Company. For
these purposes, “control” shall mean the direct or direct ownership of equity
securities of the applicable entity possessing the right to more than fifty
percent (50%) of the combined ordinary voting power of the outstanding voting
equity securities of such entity.


(b)    “Applicable Period” means the period of the Employee’s employment
hereunder and for two (2) years after termination of employment.


(c)    “Area” means the United States.


(d)    “Board of Directors” means the Board of Directors of Theragenics
Corporation.


(e)    “Business of the Company” means any business that involves the
manufacture, production, sale, marketing, promotion, exploitation, development
and distribution of wound closure medical devices (including but not limited to
sutures, cassettes, and glues), cardiac pacing cables, brachytherapy needles,
brachytherapy seed spacers, brachytherapy sleeves, palladium-103, temporary or
permanently implantable devices for use in the treatment of cancer, restenosis
or macular degeneration, or other medical products manufactured or sold by the
Company or any of its subsidiaries, in each case that is the same as or similar
to a product manufactured, produced, sold, marketed, promoted, exploited,
developed or distributed by the Company or any of its subsidiaries at any time
during the period of the Employee’s employment under this Agreement, or is in an
active state of development by the Company or any of its subsidiaries as
evidenced by establishment of a design history file at any time during the
period of the Employee’s employment under this Agreement.



--------------------------------------------------------------------------------






(f)    “Cause” means the occurrence of any of the following events: (i) willful
and continued failure (other than such failure resulting from his incapacity
during physical or mental illness) by the Employee to substantially perform his
duties with the Company or an Affiliate; (ii) conduct by the Employee that
amounts to willful misconduct or gross negligence; (iii) any act by the Employee
of fraud, misappropriation, dishonesty, embezzlement or similar conduct against
the Company or an Affiliate; (iv) commission by the Employee of a felony or any
other crime involving dishonesty; (v) illegal use by the Employee of alcohol or
drugs; or (vi) a material breach of the Agreement by the Employee.


(g)    “Change in Control” means


(1)    the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of voting securities of
Theragenics Corporation where such acquisition causes such person to own
thirty-five percent (35%) or more of the combined voting power of the then
outstanding voting securities of Theragenics Corporation entitled to vote
generally in the election of directors (the “Outstanding Voting Securities”);
provided, however, that for purposes of this Subsection (1), the following
acquisitions shall not be deemed to result in a Change of Control: (i) any
acquisition directly from Theragenics Corporation, (ii) any acquisition by
Theragenics Corporation, (iii) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by Theragenics Corporation or any
corporation controlled by Theragenics Corporation or (iv) any acquisition by any
corporation pursuant to a transaction that complies with clauses (i), (ii) and
(iii) of Subsection (3) below; and provided, further, that if any Person’s
beneficial ownership of the Outstanding Voting Securities reaches or exceeds
thirty-five percent (35%) as a result of a transaction described in clause (i)
or (ii) above, and such Person subsequently acquires beneficial ownership of
additional voting securities of Theragenics Corporation, such subsequent
acquisition shall be treated as an acquisition that causes such Person to own
thirty-five percent (35%) or more of the Outstanding Voting Securities; or


(2)    individuals who as of the date hereof, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board of Directors; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the shareholders of Theragenics Corporation, was approved by a vote
of at least two-thirds of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board of Directors; or


-2-

--------------------------------------------------------------------------------




(3)    the approval by the shareholders of Theragenics Corporation of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of Theragenics Corporation (“Business
Combination”) or, if consummation of such Business Combination is subject, at
the time of such approval by shareholders, to the consent of any government or
governmental agency, the obtaining of such consent (either explicitly or
implicitly by consummation); excluding, however, such a Business Combination
pursuant to which (i) all or substantially all of the individuals and entities
who were the beneficial owners of the Outstanding Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 60% of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation that as a result of such transaction owns Theragenics
Corporation or all or substantially all of Theragenics Corporation’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Voting Securities, (ii) no Person (excluding any employee
benefit plan (or related trust) of Theragenics Corporation or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, thirty-five percent (35%) or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or


(4)    approval by the shareholders of Theragenics Corporation of a complete
liquidation or dissolution of Theragenics Corporation.


Notwithstanding the foregoing, no Change of Control shall be deemed to have
occurred for purposes of this Agreement by reason of any actions or events in
which the Employee participates in a capacity other than in his capacity as
Employee.


(h)    “Closing” shall have the meaning set forth in the Introduction to this
Agreement.
 
(i)    “Company Invention” means any Invention which is conceived by the
Employee alone or in a joint effort with others during the period of the
Employee’s employment hereunder or prior thereto while an employee of or
consultant to the Company or an Affiliate which (i) may be reasonably expected
to be used in a product of the Company or an Affiliate, or a product similar to
a product of the Company or an Affiliate, (ii) results from work that the
Employee has been assigned as part of his duties as an employee of or consultant
to the Company or an Affiliate, (iii) is in an area of technology which is the
same or substantially related to the areas of technology with which the Employee
is involved in the performance of his duties as an employee of the Company or an
Affiliate, or (iv) is useful, or which the Employee reasonably expects may be
useful, in any manufacturing or product design process of the Company or an
Affiliate.


-3-

--------------------------------------------------------------------------------






(j)    “Competing Business” means any person, firm, corporation, joint venture
or other business entity which is engaged in the Business of the Company (or any
aspect thereof) within the Area.


(k)    “Confidential Information” means data and information relating to the
business of the Company or an Affiliate which is or has been disclosed to the
Employee or of which the Employee became aware as a consequence of or through
his relationship to the Company or an Affiliate and which has value to the
Company or an Affiliate and is not generally known to its competitors.
Confidential Information shall not include any data or information that has been
voluntarily disclosed to the public by the Company or an Affiliate (except where
such public disclosure has been made by the Employee without authorization) or
that has been independently developed and disclosed by others, or that otherwise
enters the public domain through lawful means.


(l)    “Disability” means the inability of the Employee to perform any of his
duties hereunder due to a physical, mental, or emotional impairment, as
determined by an independent qualified physician (who may be engaged by the
Company), for a ninety (90) consecutive day period or for an aggregate of one
hundred eighty (180) days during any three hundred sixty-five (365) day period.


(m)   “Good Reason” means the occurrence of any of the following events which is
not corrected by the Company within thirty (30) days after the Employee’s
written notice to the Company of the same: (i) the nature of the Employee’s
duties or the scope of his responsibilities are materially modified without the
Employee’s written consent, (ii) the Employee is required to report to a
different position without the Employee’s written consent, (iii) the Company
changes the location of the Employee’s place of employment to more than fifty
(50) miles from its present location, or (iv) a material breach of this
Agreement by the Company; provided that with respect to any of the foregoing
events, the Employee gives the Company notice of the event within thirty (30)
days of the date of the event and provided the Employee resigns effective upon
not less than fourteen (14) days, and not more than thirty (30) days notice to
the Company after the expiration of the Company’s thirty (30) day cure period.


(n)    “Invention” means any discovery, whether or not patentable, including,
but not limited to, any useful process, method, formula, technique, machine,
manufacture, composition of matter, algorithm or computer program, as well as
improvements thereto, which is new or which the Employee has a reasonable basis
to believe may be new.


(o)    “Stock Purchase Agreement” means the stock purchase agreement referred to
in the Introduction to this Agreement.


(p)    “Termination Date” means the date which corresponds to the first to occur
of (i) the death or Disability of the Employee, (ii) the last day of the Term as
provided in Section 4(a) below or (iii) the date set forth in a notice given
pursuant to Section 4(b) below.


-4-

--------------------------------------------------------------------------------






(q)    “Trade Secrets” means information including, but not limited to,
technical or nontechnical data, formulas, patterns, compilations, programs,
devices, methods, techniques, drawings, processes, financial data, financial
plans, product plans or lists of actual or potential customers or suppliers
which (i) derives economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other persons
who can obtain economic value from its disclosure or use, and (ii) is the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy.


(r)    “Work” means a copyrightable work of authorship, including without
limitation, any technical descriptions for products, user’s guides,
illustrations, advertising materials, computer programs (including the contents
of read only memories) and any contribution to such materials.


2.    Terms and Conditions of Employment.


(a)    Employment. The Company hereby employs the Employee as its President and
the Employee accepts such employment with the Company in such capacity and
agrees to serve as President as long as he is appointed to such position,
subject to the terms and conditions hereof. The Employee shall report to the
Theragenics Corporation Chief Executive Officer and the Board of Directors of
the Company and shall have such authority and responsibilities not inconsistent
with his position as shall reasonably be assigned to the Employee from time to
time.


(b)    Exclusivity. Throughout the Employee’s employment hereunder, the Employee
shall devote substantially all the Employee’s time, energy and skill during
regular business hours to the performance of the duties of the Employee’s
employment (vacations and reasonable absences due to illness excepted), shall
faithfully and industriously perform such duties, and shall diligently follow
and implement all management policies and decisions of the Company.


3.    Compensation.


(a)    Base Salary. In consideration for the Employee’s services hereunder, the
Company shall pay to the Employee an annual base salary in the amount of
$200,000. The Employee’s annual base salary shall be reviewed at least annually
by the Compensation Committee of the Board of Directors (the “Compensation
Committee”), and the Board of Directors or the Compensation Committee may
approve an increase in the Employee’s annual base salary from time to time. The
Company shall pay annual base salary in accordance with the normal payroll
payment practices of the Company and subject to such deductions and withholdings
as law or policies of the Company, from time to time in effect, require.


(b)    Short-Term Incentive Plan. The Employee shall be entitled to participate
in short-term incentive plans or programs applicable generally to similarly
situated management employees of the Company, subject to the terms of the plan
or program and the conditions established by the Compensation Committee or the
Board of Directors, and subject to the Company’s right to amend or terminate the
plan or program at any time.


-5-

--------------------------------------------------------------------------------






(c)    Stock Based Compensation. Stock options or other stock-based compensation
will be awarded to the Employee at the discretion of the Compensation Committee
or the Board of Directors, and pursuant to the stock incentive plan of the
Company or an Affiliate.


(d)    Vacation. The Employee shall be entitled to vacation in accordance with
Company policy, but in any event the Employee shall be entitled to no less than
four (4) weeks of vacation per year. Vacation shall be taken at times mutually
convenient to the Company and the Employee.


(f)    Memberships. The Company will reimburse the Employee for one professional
membership which has a business related purpose and is approved by the Company.


(g)   Licenses. The Company will reimburse the Employee for the costs associated
with keeping in full force the professional licenses he possessed prior to the
date of this Agreement, provided that the licenses have a business-related
purpose. This benefit shall include two (2) trips per year to attend
professional meetings necessary for maintaining the licenses and credentials.


(h)   Financial, Tax and Estate Planning. The Company will reimburse the
Employee for the cost of personal financial, tax, and estate planning and
services in an amount not to exceed $1,000 per year.


(i)    Annual Physical. The Company will pay the expenses associated with an
annual physical examination for the Employee.


(j)    Life Insurance. During the term of this Agreement, the Company will
provide the Employee with term life insurance coverage in accordance with its
group term life insurance program. Subject to the availability of supplemental
coverage under the terms of the Company’s program, the Company will reimburse
the Employee for his cost of premiums under its group term life insurance
program for additional optional coverage up to the lesser of an additional
$200,000 death benefit or an aggregate death benefit up to $450,000.


(k)   Expenses. The Employee shall be entitled to be reimbursed in accordance
with the policies of the Company, as adopted and amended from time to time, for
all reasonable and necessary expenses incurred by the Employee in connection
with the performance of the Employee’s duties of employment hereunder; provided,
however, the Employee shall, as a condition of such reimbursement, submit
verification of the nature and amount of such expenses in accordance with the
reimbursement policies from time to time adopted by the Company.


(l)    Benefits. In addition to the benefits payable to the Employee
specifically described herein, the Employee shall be entitled to such benefits
as generally may be made available to similarly situated management employees of
the Company from time to time; provided, however, that nothing contained herein
shall require the establishment or continuation of any particular plan or
program.


-6-

--------------------------------------------------------------------------------






(m)    Automobile Allowance. The Company will pay Employee $500 per month as an
automobile allowance.


4.    Term, Termination and Termination Payments.


(a)    Term. The term of this Agreement (the “Term”) shall commence as of the
date of the Closing (the “Commencement Date”) and shall expire on the third
(3rd) anniversary of the Commencement Date, with automatic extensions for
successive additional one-year terms, as provided herein. Ninety (90) days
before the third (3rd) anniversary of the Commencement Date and ninety (90) days
before each subsequent anniversary of the Commencement Date, the Agreement is
extended for an additional one year period unless either party gives prior
notice of termination. In the event prior notice of termination is given, this
Agreement shall terminate at the end of the remaining Term then in effect.


(b)    Termination. The Employee’s employment by the Company hereunder may only
be terminated before expiration of the Term (i) by mutual agreement of the
Employee and the Company; (ii) by the Employee with Good Reason; (iii) by the
Employee without Good Reason upon not less than thirty (30) days written prior
notice to the Company; (iv) by the Company without Cause; (v) by the Company for
Cause; or (vi) by the Company or the Employee due to the Disability of the
Employee. This Agreement shall also terminate immediately upon the death of the
Employee. Notice of termination by either the Company or the Employee shall be
given in writing and shall specify the basis for termination and the effective
date of termination.


(c)    Effect of Termination. Upon termination of the Employee’s employment
hereunder, the Company shall have no further obligation to the Employee or the
Employee’s estate with respect to this Agreement, except for payment of salary
and bonus amounts, if any, accrued pursuant to Section 3(a) or 3(b) hereof and
unpaid at the Termination Date, and termination payments, if any, set forth in
Section 4(e) or 4(f) hereof, as applicable, subject to the provisions of Section
11 hereof. Neither Section 4(e) nor 4(f) applies to a Termination due to the
Employee’s Disability or death. Nothing contained herein shall limit or impinge
any other rights or remedies of the Company or the Employee under any other
agreement or plan to which the Employee is a party or of which the Employee is a
beneficiary.


(d)    Survival. The covenants of the Employee in Sections 5, 6, 7, 8 and 9
hereof shall survive the termination of the Employee’s employment hereunder and
shall not be extinguished thereby.


(e)    Certain Terminations not in Connection with a Change in Control. If
either the Company terminates the Employee’s employment without Cause or the
Employee terminates his employment for Good Reason, and in either event a Change
in Control has not occurred within the one year preceding the termination of
employment and does not occur within ninety (90) days after the termination of
employment, the Company shall be obligated to continue to pay the Employee his
annual base salary at the time of termination of employment for two (2)
years after termination of employment. Payments made under this Section 4(e)
shall be paid as a salary continuation. Notwithstanding the foregoing, if the
payment of severance hereunder would fail to meet the requirements of Section
409A(a)(1) of the Internal Revenue Code, no payment


-7-

--------------------------------------------------------------------------------




hereunder shall be made until six months after the Employee’s termination of
employment, at which time the Employee shall be paid a lump sum equal to what
would otherwise have been the first six months’ of such payments, and thereafter
payment of the unpaid balance shall continue on what would otherwise have been
the original payment schedule for such unpaid balance.


(f)    Certain Terminations in Connection with a Change in Control. If, within
ninety (90) days preceding or within one year following a Change in Control,
either the Company terminates the Employee’s employment without Cause or the
Employee terminates his employment for Good Reason, the Company shall be
obligated to pay the Employee an amount equal to whichever of the following
results in the Employee receiving a larger after-tax amount: (i) two (2) times
the Employee’s annual base salary at the time of termination of employment or
(ii) if less than two (2) times the Employee’s annual base salary at the time of
termination of employment, then the largest amount that could be paid to the
Employee, which will not result in a nondeductible “parachute payment” under
Section 280G of the Internal Revenue Code. Such amount shall be paid to the
Employee ratably, no less frequently than monthly, over two (2) years following
termination. Notwithstanding the foregoing, if the payment of severance
hereunder would fail to meet the requirements of Section 409A(a)(1) of the
Internal Revenue Code, no payment hereunder shall be made until six months after
the Employee’s termination of employment, at which time the Employee shall be
paid a lump sum equal to what would otherwise have been the first six months’ of
such payments, and thereafter payment of the unpaid balance shall continue on
what would otherwise have been the original payment schedule for such unpaid
balance.


(g)    Notwithstanding any other provision hereof, the Company’s obligation to
pay the severance benefit set forth in Section 4(e) or 4(f), if applicable, will
be contingent upon the Employee executing and providing to the Company (and not
revoking within the revocation period, if any, provided pursuant to the
applicable release agreement) the form of release agreement attached hereto as
Exhibit A, Exhibit B, or Exhibit C, whichever is determined by the Company to be
appropriate. The Employee shall execute the release within such period as is
provided for in the applicable release agreement, following the Company’s
provision of such release agreement to the Employee in connection with the
Employee’s termination of employment.


5.    Agreement Not to Compete and Not to Solicit Customers.


(a)    Agreement Not to Compete. The Employee agrees that commencing on the
Commencement Date and continuing through the Applicable Period, he will not
(except on behalf of or with the prior written consent of the Company, which
consent may be withheld in Company’s sole discretion), within the Area, either
directly or indirectly, on the Employee’s own behalf, or in the service of or on
behalf of others, provide services of a similar type or nature as he performs
for the Company to any Competing Business. For purposes of this Section 5, the
Employee acknowledges and agrees that the Business of the Company is conducted
in the Area.


(b)    Agreement Not to Solicit Customers. The Employee agrees that commencing
on the Commencement Date and continuing through the Applicable Period, he will
not, either directly or indirectly, on the Employee’s own behalf or in the
service of or on behalf of others, solicit or divert, or attempt to solicit or
divert any individual or entity which was an actual or


-8-

--------------------------------------------------------------------------------




actively sought prospective client or customer of the Company or an Affiliate
and with whom the Employee had material contact during the Employee’s last two
year(s) of employment with the Company to a Competing Business for the purpose
of providing products or services in competition with the Business of the
Company.


6.
Agreement Not to Solicit Employees.



The Employee agrees that commencing on the Commencement Date and continuing
through the Applicable Period, he will not, either directly or indirectly, on
the Employee’s own behalf or in the service of or on behalf of others, solicit,
divert or hire, or attempt to solicit, divert or hire, to any Competing Business
in the Area any person employed by the Company or an Affiliate with whom he has
had material contact during his employment, whether or not such employee is a
full-time employee or a temporary employee of the Company or an Affiliate and
whether or not such employment is pursuant to written agreement and whether or
not such employment is for a determined period or is at will.


7.
Ownership and Protection of Proprietary Information.



(a)    Confidentiality. All Confidential Information and Trade Secrets and all
physical embodiments thereof received or developed by the Employee while
employed by the Company are confidential to and are and will remain the sole and
exclusive property of the Company. Except to the extent necessary to perform the
duties assigned to him by the Company, the Employee will hold such Confidential
Information and Trade Secrets in trust and strictest confidence, and will not
use, reproduce, distribute, disclose or otherwise disseminate the Confidential
Information and Trade Secrets or any physical embodiments thereof and may in no
event take any action causing or fail to take the action necessary in order to
prevent, any Confidential Information and Trade Secrets disclosed to or
developed by the Employee to lose its character or cease to qualify as
Confidential Information or Trade Secrets.


(b)    Return of Company Property. Upon request by the Company, and in any event
upon termination of the employment of the Employee with the Company for any
reason, as a prior condition to receiving any final compensation hereunder
(including payments pursuant to Section 4(e) or 4(f) hereof), the Employee will
promptly deliver to the Company all property belonging to the Company,
including, without limitation, all Confidential Information and Trade Secrets
(and all embodiments thereof) then in the Employee’s custody, control or
possession.


(c)    Survival. The covenants of confidentiality set forth herein will apply on
and after the date hereof to any Confidential Information and Trade Secrets
disclosed by the Company or developed by the Employee prior to or after the date
hereof. The covenants restricting the use of Confidential Information will
continue and be maintained by the Employee for a period of two years following
the termination of this Agreement. The covenants restricting the use of Trade
Secrets will continue and be maintained by the Employee following termination of
this Agreement for so long as permitted by the Georgia Trade Secrets Act of
1990, O.C.G.A. § 10-1-760, et seq. and as amended hereafter.


-9-

--------------------------------------------------------------------------------






8.    Inventions.


(a)    Company Inventions. The Employee agrees that all Company Inventions
conceived or first reduced to practice by the Employee during the Term or prior
to the Term while an employee of or consultant of the Company, and all patent
rights and copyrights to such Company Inventions shall become and remain the
property of the Company, and the Employee hereby irrevocably and unconditionally
sells, transfers, conveys, assigns and delivers to Company (a) Employee’s entire
worldwide right, title and interest in and to the Company Inventions, any
continuations, continuations-in-part, divisionals, reissues, re-exams, or
extensions thereof, together with the right to sue for and recover and retain
damages with respect to past infringements of the Company Inventions by third
parties, both foreign and domestic, the same to be held and enjoyed by Company
for the Company’s own use and enjoyment, and for the use and enjoyment of its
successors, assigns or other legal representatives as fully and entirely as the
same would have been held and enjoyed by Employee if this assignment had not
been made, (b) all applications for industrial property protection, including,
without limitation, all applications for patents, utility models and designs
which may heretofore have been filed or may hereafter be filed for said
inventions in any country, together with the right to file such applications and
the right to claim the same priority rights derived from said patent
applications under the patent laws of the United States, the International
Convention for the Protection of Industrial Property, or any international
agreement or the domestic laws of the country in which any such application is
filed, as may be applicable, and (c) all forms of industrial property
protection, including, without limitation, patents, utility models and designs
which may heretofore have been granted or may hereafter be granted for said
inventions in any country and all extensions, renewals and reissues thereof If
the Employee conceives an Invention during the Term of this Agreement for which
there is a reasonable basis to believe that the conceived Invention is a Company
Invention, the Employee shall promptly provide a written description of the
conceived Invention to the Company adequate to allow evaluation thereof for a
determination by the Company as to whether the Invention is a Company Invention.
Notwithstanding the foregoing, the provisions of this Section 8(a) shall not
apply to any Invention that the Employee may develop without using the Company’s
equipment, supplies, facilities, or trade secret information, except for any
Inventions that either (i) relate at the time of conception or reduction to
practice of the Invention to the Business of the Company, or to actual or
demonstrably anticipated research or development of the Company; or (ii) result
from any work performed by the Employee for the Company. 


(b)    Prior Inventions. If prior to the Commencement Date the Employee
conceived any Invention or acquired any ownership interest in any Invention
which (i) is the property of the Employee, or of which the Employee is a joint
owner with another person or entity, (ii) is not described in any issued patent
as of the Commencement Date, and (iii) would be a Company Invention if such
Invention were made during the Term of this Agreement, then (A) with respect to
any such Invention described in Exhibit D attached hereto, the Employee hereby
agrees that such written description (but no rights to the Invention) is and
shall remain the property of the Company and (B) with respect to any such
Invention not described in Exhibit D attached hereto, the Employee hereby grants
to the Company a nonexclusive, paid up, royalty-free license to use and practice
such Invention, including a license under all patents to issue in any country
which pertain to such Invention. 


-10-

--------------------------------------------------------------------------------








(c)    Prior Patents. The Employee represents to the Company that the Employee
owns or has rights to no patents or copyrights, individually or jointly with
others, except those described in Exhibit D attached hereto.


(d)    Patent Applications. The Employee agrees that should the Company elect to
file an application for patent protection, either in the United States or in any
foreign country, on a Company Invention of which the Employee was an inventor,
the Employee for himself and his successors, heirs and assigns, but at Company’s
expense, shall execute all applications, amended specifications, deeds or other
instruments, and to do all acts necessary or proper to secure the grant of
Letters Patent in the United States and in all other countries to the Company,
with specifications and claims in such form as shall be approved by the counsel
of the Company and to vest and confirm in Company its successors and assigns,
the legal title to all such patents. The Employee further agrees to cooperate
with any attorneys or other persons designated by the Company by explaining the
nature of any Company Invention for which the Company elects to file an
application for patent protection, reviewing applications and other papers and
providing any other cooperation reasonably required for orderly prosecution of
such patent applications; provided, however, that if the Employee is required to
provide such assistance after he has left employment with the Company, the
Company shall pay the Employee an hourly rate for his assistance, which shall be
determined by converting the Employee’s then current annual salary into an
hourly rate of pay. The Company shall be responsible for all expenses incurred
for the preparation and prosecution of all patent applications on Company
Inventions filed by the Company.  Employee agrees, and Employee further
authorizes and grants a limited power of attorney to the Company or its
designee, to execute on Employee’s behalf any documents necessary to evidence
the assignments granted herein for the United States or any other country
without further notice to Employee.


9.    Copyrights.


(a)    Ownership and Assignment. The Employee acknowledges and agrees that any
Works created by the Employee in the course of his employment during the Term or
prior to the Term while an employee of or consultant to the Company, are subject
to the “Work for Hire” provisions contained in Sections 101 and 201 of the
United States Copyright Law, Title 17 of the United States Code, and that all
right, title and interest to copyrights in all Works which have been or will be
prepared by the Employee within the scope of his employment hereunder shall be
the property of the Company.  The Employee further acknowledges and agrees that,
to the extent the provisions of Title 17 of the United States Code do not vest
in the Company the copyrights to any Works, the Employee hereby assigns to the
Company all right, title and interest to copyrights which the Employee may have
in such Works, including the right the right to sue for and recover and retain
damages with respect to past infringement.


(b)    Registration. The Employee agrees to disclose to the Company all Works
referred to in the immediately preceding paragraph and execute and deliver all
applications for registration, registrations, and other documents relating to
the copyrights to the Works and provide such additional assistance, as the
Company may deem necessary and desirable to secure the Company’s title to the
copyrights in the Works.  The Company shall be responsible for all expenses
incurred in connection with the registration of all such copyrights.


-11-

--------------------------------------------------------------------------------






(c)    Prior Works. The Employee claims no ownership rights in any Works, except
as described in Exhibit D attached hereto.


10.   Contracts or Other Agreements with Former Employer or Business.


The Employee hereby represents and warrants that he is not subject to any
employment agreement or similar document, except as previously disclosed and
delivered to the Company, with a former employer or any business with which the
Employee has been associated, which on its face prohibits the Employee during a
period of time which extends through the Commencement Date from any of the
following: (i) competing with, or in any way participating in a business which
competes with the Employee’s former employer or business; (ii) soliciting
personnel of such former employer or business to leave such former employer’s
employment or to leave such business; or (iii) soliciting customers of such
former employer or business on behalf of another business. The Employee hereby
further represents and warrants that he has not executed any agreement with any
other party which, on its face, purports to require the Employee to assign any
Work or any Invention created, conceived or first reduced to practice by the
Employee during a period of time which extends through the Commencement Date
except as previously disclosed in writing to the Company.


11.    Remedies.


(a)    The Employee agrees that the covenants and agreements contained in
Sections 5, 6, 7, 8 and 9 hereof are of the essence of this Agreement; that each
of such covenants is reasonable and necessary to protect and preserve the
interests and properties of the Company and the Business of the Company; that
the Company is engaged in and throughout the Area in the Business of the
Company; that the Employee has access to and knowledge of the Company’s business
and financial plans; that irreparable loss and damage will be suffered by the
Company should the Employee breach any of such covenants and agreements; that
each of such covenants and agreements is separate, distinct and severable not
only from the other of such covenants and agreements but also from the other and
remaining provisions of this Agreement; that the unenforceability of any such
covenant or agreement shall not affect the validity or enforceability of any
other such covenant or agreements or any other provision or provisions of this
Agreement; and that, in addition to other remedies available to it, the Company
shall be entitled to specific performance of this Agreement and to both
temporary and permanent injunctions to prevent a breach or contemplated breach
by the Employee of any of such covenants or agreements.


(b)    In addition to any other rights the Company may have pursuant to this
Agreement, if Employee engages in or provides managerial, supervisory, sales,
marketing, financial, management information, administrative or consulting
services or assistance (collectively “Prohibited Services”) to, or owns (other
than ownership of less than five percent (5%) of the outstanding voting
securities of an entity whose voting securities are traded on a national
securities exchange or quoted on the National Association of Securities Dealers,
Inc. Automated Quotation System) a beneficial or legal interest in, any
Competing Business within the Area during the Applicable Period, Employee will
forfeit any amounts owed to Employee under Section 4(e) or 4(f), as applicable,
which have not been paid to Employee by the Company and Employee shall
immediately repay to the Company all amounts previously paid to Employee
pursuant to Section 4(e) or 4(f), as applicable.


-12-

--------------------------------------------------------------------------------






12.
No Set-Off.



The existence of any claim, demand, action or cause of action by the Employee
against the Company, or any Affiliate of the Company, whether predicated upon
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of any of its rights hereunder. The existence of any claim,
demand, action or cause of action by the Company against the Employee, whether
predicated upon this Agreement or otherwise, shall not constitute a defense to
the enforcement by the Employee of any of his rights hereunder.


13.
Notice.



All notices, requests, demands and other communications required hereunder shall
be in writing and shall be deemed to have been duly given if delivered or if
mailed, by United States certified or registered mail, prepaid to the party to
which the same is directed at the following addresses (or at such other
addresses as shall be given in writing by the parties to one another):



 
If to the Company:
Theragenics Corporation
   
5203 Bristol Industrial Way
   
Buford, Georgia 30518
 
:
Attn: Bruce Smith
       
If to the Employee:
Patrick J. Ferguson
   
5433 SE Scenic Lane, #2
   
Vancouver, WA 98661



Notices delivered in person shall be effective on the date of delivery.  Notices
delivered by mail as aforesaid shall be effective upon the third calendar day
subsequent to the postmark date thereof.


14.    Miscellaneous.


(a)    Assignment.  Neither this Agreement nor any right of the parties
hereunder may be assigned or delegated by any party hereto without the prior
written consent of the other party.


(b)    Waiver.  The waiver by the Company of any breach of this Agreement by the
Employee shall not be effective unless in writing, and no such waiver shall
constitute the waiver of the same or another breach on a subsequent occasion.




-13-

--------------------------------------------------------------------------------




(c)    Arbitration.  Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be adjudicated through binding
arbitration before a single
arbitrator in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”) in Atlanta, Georgia, with the Company bearing
responsibility for the filing costs charged by the AAA for such arbitration.
However the provisions of this Section will not prevent the Company from
instituting an action in a court of law under this Agreement for specific
performance of this Agreement or temporary or permanent injunctive relief as
provided in Section 11 hereof. The parties hereto agree that the exclusive venue
for any such lawsuit will be Gwinnett County, Georgia and the Employee consents
to the exercise of personal jurisdiction by the Superior Court of Gwinnett
County for the purposes of such lawsuit.


Any party who desires to submit a claim to arbitration in accordance with this
Section shall file its demand for arbitration with AAA within thirty (30) days
of the event or incident giving rise to the claim. A copy of said demand shall
be served on the other party in accordance with the notice provisions in Section
13 of this Agreement. The parties agree that they shall attempt in good faith to
select an arbitrator by mutual agreement within twenty (20) days after the
responding party’s receipt of the demand for arbitration. If the parties do not
agree on the selection of an arbitrator within that timeframe, the selection
shall be made pursuant to the rules from the panels of arbitrators maintained by
the AAA. If the Employee prevails in the dispute, the Company will pay and be
financially responsible for all costs, expenses, reasonable attorneys’ fees and
reasonable expenses of the arbitrator incurred by the Employee (or the
Employee’s estate in the event of his death) in connection with the dispute. Any
award rendered by the arbitrator shall be accompanied by a written opinion
providing the reasons for the award.


By the Company: __________
By Employee:       __________


The arbitrator’s award shall be final and non-appealable. Nothing in this
Subsection shall prevent the parties from settling any dispute or controversy by
mutual agreement at any time.


(d)    Applicable Law. This Agreement shall be construed and enforced under and
in accordance with the laws of the State of Georgia.


(e)    Entire Agreement.  This Agreement embodies the entire agreement of the
parties hereto relating to the subject matter hereof and supersedes all oral
agreements, and to the extent inconsistent with the terms hereof, all other
written agreements. Notwithstanding the foregoing, nothing provided herein
supersedes any portion of the Stock Purchase Agreement or any other agreement
entered into in connection therewith, including, without limitation, the
Noncompetition Agreement between Theragenics Corporation and Patrick J.
Ferguson.


(f)    Amendment.  This Agreement may not be modified, amended, supplemented or
terminated except by a written instrument executed by the parties hereto.


(g)    Severability.  Each of the covenants and agreements hereinabove contained
shall be deemed separate, severable and independent covenants, and in the event
that any covenant shall be declared invalid by any court of competent
jurisdiction, such invalidity shall not in any manner affect or impair the
validity or enforceability of any other part or provision of such covenant or of
any other covenant contained herein.


-14-

--------------------------------------------------------------------------------






(h)    Captions and Section Headings.  Except as set forth in Section 1 hereof,
captions and section headings used herein are for convenience only and are not a
part of this Agreement and shall not be used in construing it.




IN WITNESS WHEREOF, the Company and the Employee have each executed and
delivered this Agreement as of the date first shown above.





 
THE COMPANY:
     
CP MEDICAL CORPORATION
     
By:/s/ Lynn Rogers
     
Title: Treasurer and Secretary



ATTEST:
 
______________________________
Title:______________________________


[CORPORATE SEAL]





 
THE EMPLOYEE:
     
By: /s/ Patrick J. Ferguson
 
Patrick J. Ferguson

 
 
 

 


::ODMA\PCDOCS\ATL\849670\8
P. Ferguson Employment






-15-

--------------------------------------------------------------------------------




Employee
Under 40
EXHIBIT A


RELEASE AGREEMENT


This Release Agreement (this “Agreement”) is made this _____ day of ________,
by ________________________ (the “Employer”) and ____________ (the “Employee”).


Introduction


Employee and the Employer entered into a ________________ Agreement dated
______________ (the “Severance Agreement”) which provides certain severance
benefits.


The Severance Agreement requires that as a condition to the payment of severance
benefits under the Severance Agreement (the “Severance Benefits”), the Employee
must provide a release and agree to certain other conditions.


NOW, THEREFORE, the parties agree as follows:


1.
The effective date of this Agreement shall be the date on which Employee signs
this Agreement (“the Effective Date”), at which time this Agreement shall be
fully effective and enforceable. Employee has been offered twenty-one (21) days
from receipt of this Agreement within which to consider this Agreement. Employee
understands that he or she may sign this Agreement at any time before the
expiration of the twenty-one (21) day review. To the degree Employee chooses not
to wait twenty-one (21) days to execute this Agreement, it is because Employee
freely and unilaterally chooses to execute this Agreement before that time.



2.
In exchange for Employee’s execution of this Agreement and in full and complete
settlement of any and all claims, the Employer will provide Employee with the
Severance Benefits.



3.
The release given by Employee in this Agreement is given solely in exchange for
the consideration set forth in this Agreement and such consideration is in
addition to anything of value that Employee was entitled to receive prior to
entering into this Agreement.



Employee has been advised to consult an attorney prior to entering into this
Agreement.


By entering into this Agreement, Employee does not waive rights or claims that
may arise after the date this Agreement is executed.


4.
This Agreement shall in no way be construed as an admission by the Employer that
it has acted wrongfully with respect to Employee or any other person or that
Employee has any rights whatsoever against the Employer. The Employer
specifically disclaims any liability to or wrongful acts against Employee or any
other person on the part of itself, its employees or its agents.




--------------------------------------------------------------------------------




5.
As a material inducement to the Employer to enter into this Agreement, Employee
hereby irrevocably releases the Employer and each of the owners, stockholders,
predecessors, successors, directors, officers, employees, representatives,
attorneys, and affiliates (and agents, directors, officers, employees,
representatives and attorneys of such affiliates) of the Employer, and all
persons acting by, through, under or in concert with them (collectively
“Releasees”), from any and all charges, claims, liabilities, agreements,
damages, causes of action, suits, costs, losses, debts and expenses (including
attorneys’ fees and costs actually incurred) of any nature whatsoever, known or
unknown, including, but not limited to, rights arising out of alleged violations
of any contracts, express or implied, any covenant of good faith and fair
dealing, express or implied, or any tort, or any legal restrictions on the
Employer’s right to terminate employees, or any federal, state or other
governmental statute, regulation, or ordinance, including, without limitation:
(1) Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights
Act of 1991 (race, color, religion, sex, and national origin discrimination);
(2) the Employee Retirement Income Security Act (“ERISA”); (3) 42 U.S.C. § 1981
(discrimination); (4) the Americans with Disabilities Act (disability
discrimination); (5) the Equal Pay Act; (6) Employee Order 11246 (race, color,
religion, sex, and national origin discrimination); (7) Employee Order 11141
(age discrimination); (8) Section 503 of the Rehabilitation Act of 1973
(disability discrimination); (9) negligence; (10) negligent hiring and/or
negligent retention; (11) intentional or negligent infliction of emotional
distress or outrage; (12) defamation; (13) interference with employment;
(14) wrongful discharge; (15) invasion of privacy; or (16) violation of any
other legal or contractual duty arising under the laws of the State of Georgia
or the laws of the United States (“Claim” or “Claims”), which Employee now has,
or claims to have, or which Employee at any time heretofore had, or claimed to
have, or which Employee at any time hereinafter may have, or claim to have,
against each or any of the Releasees, in each case as to acts or omissions by
each or any of the Releasees occurring up to and including the Effective Date.
Employee covenants and agrees not to institute, or participate in any way in
anyone else’s actions involved in instituting any action against any of the
Releasees with respect to any Claim released herein.



Notwithstanding the foregoing, this Agreement shall not release any claims the
Employee has to any unpaid benefits under any employee benefit plan (within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”) or to Employee’s right to exercise vested stock options, if
any, pursuant to any stock option agreements provided by the Employer to
Employee.


6.
The Employer and Employee agree that the terms of this Agreement shall be final
and binding and that this Agreement shall be interpreted, enforced and governed
under the laws of the State of Georgia. The provisions of this Agreement can be
severed, and if any part of this Agreement is found to be unenforceable, the
remainder of this Agreement will continue to be valid and effective.



-2-

--------------------------------------------------------------------------------




7.
This Agreement sets forth the entire agreement between the Employer and Employee
and fully supersedes any and all prior agreements or understandings, written
and/or oral, between the Employer and Employee pertaining to the subject matter
of this Agreement.



8.
Employee is solely responsible for the payment of any fees incurred as the
result of an attorney reviewing this agreement.



Your signature below indicates your understanding and agreement with all of the
terms in this Agreement.


Please take this Agreement home and carefully consider all of its provisions
before signing it. Again, you are free and encouraged to discuss the contents
and advisability of signing this Agreement with an attorney of your choosing.


PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. YOU ARE STRONGLY ADVISED TO CONSULT WITH AN ATTORNEY BEFORE
EXECUTING THIS DOCUMENT.


IN WITNESS WHEREOF, Employee and Employer have executed this agreement effective
as of the date first written above.





     
EMPLOYEE
      ________________________  
Print Name
      ________________________   
 Signature
      ________________________   
 Date Signed
             
CP MEDICAL CORPORATION
     
By: __________________________  
     
Title:_________________________  
   





-3-

--------------------------------------------------------------------------------








Employee
40 and over
EXHIBIT B


RELEASE AGREEMENT


This Release Agreement (this “Agreement”) is made this _____ day of ________,
by ________________________ (the “Employer”) and ____________ (the “Employee”).

Introduction


Employee and the Employer entered into an Employment Agreement
dated ________________ (the “Severance Agreement”) which provides certain
severance benefits.


The Severance Agreement requires that as a condition to the payment of severance
benefits under the Severance Agreement (the “Severance Benefits”), the Employee
must provide a release and agree to certain other conditions.


NOW, THEREFORE, the parties agree as follows:




1.
Employee has been offered twenty-one (21) days from receipt of this Agreement
within which to consider this Agreement. The effective date of this Agreement
shall be the date eight (8) days after the date on which Employee signs this
Agreement (“the Effective Date”). For a period of seven (7) days following
Employee’s execution of this Agreement, Employee may revoke this Agreement, and
this Agreement shall not become effective or enforceable until such seven. (7)
day period has expired. Employee must communicate the desire to revoke this
Agreement in writing. Employee understands that he or she may sign the Agreement
at any time before the expiration of the twenty-one (21) day review period. To
the degree Employee chooses not to wait twenty-one (21) days to execute this
Agreement, it is because Employee freely and unilaterally chooses to execute
this Agreement before that time. Employee’s signing of the Agreement triggers
the commencement of the seven (7) day revocation period.



2.
In exchange for Employee’s execution of this Agreement and in full and complete
settlement of any and all claims, the Employer will provide Employee with the
Severance Benefits.



3.
Employee acknowledges and agrees that this Agreement is in compliance with the
Age Discrimination in Employment Act and the Older Workers Benefit Protection
Act and that the releases set forth in this Agreement shall be applicable,
without limitation, to any claims brought under these Acts.



The release given by Employee in this Agreement is given solely in exchange for
the consideration set forth in this Agreement and such consideration is in
addition to anything of value that Employee was entitled to receive prior to
entering into this Agreement.

 



--------------------------------------------------------------------------------




Employee has been advised to consult an attorney prior to entering into this
Agreement, and this provision of the Agreement satisfies the requirement of the
Older Workers Benefit Protection Act that Employee be so advised in writing.


By entering into this Agreement, Employee does not waive rights or claims that
may arise after the date this Agreement is executed.

 
4.
This Agreement shall in no way be construed as an admission by the Employer that
it has acted wrongfully with respect to Employee or any other person or that
Employee has any rights whatsoever against the Employer. The Employer
specifically disclaims any liability to or wrongful acts against Employee or any
other person on the part of itself, its employees or its agents.



5.
As a material inducement to the Employer to enter into this Agreement, Employee
hereby irrevocably releases the Employer and each of the owners, stockholders,
predecessors, successors, directors, officers, employees, representatives,
attorneys, and affiliates (and agents, directors, officers, employees,
representatives and attorneys of such affiliates) of the Employer, and all
persons acting by, through, under or in concert with them (collectively
“Releasees”), from any and all charges, claims, liabilities, agreements,
damages, causes of action, suits, costs, losses, debts and expenses (including
attorneys’ fees and costs actually incurred) of any nature whatsoever, known or
unknown, including, but not limited to, rights arising out of alleged violations
of any contracts, express or implied, any covenant of good faith and fair
dealing, express or implied, or any tort, or any legal restrictions on the
Employer’s right to terminate employees, or any federal, state or other
governmental statute, regulation, or ordinance, including, without limitation:
(1) Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights
Act of 1991 (race, color, religion, sex, and national origin discrimination);
(2) the Employee Retirement Income Security Act (“ERISA”); (3) 42 U.S.C. § 1981
(discrimination); (4) the Americans with Disabilities Act (disability
discrimination); (5) the Age Discrimination in Employment Act; (6) the Older
Workers Benefit Protection Act; (7) the Equal Pay Act; (8) Employee Order 11246
(race, color, religion, sex, and national origin discrimination); (9) Employee
Order 11141 (age discrimination); (10) Section 503 of the Rehabilitation Act of
1973 (disability discrimination); (11) negligence; (12) negligent hiring and/or
negligent retention; (13) intentional or negligent infliction of emotional
distress or outrage; (14) defamation; (15) interference with employment; (16)
wrongful discharge; (17) invasion of privacy; or (18) violation of any other
legal or contractual duty arising under the laws of the State of Georgia or the
laws of the United States (“Claim” or “Claims”), which Employee now has, or
claims to have, or which Employee at any time heretofore had, or claimed to
have, or which Employee at any time hereinafter may have, or claim to have,
against each or any of the Releasees, in each case as to acts or omissions by
each or any of the Releasees occurring up to and including the Effective Date.
Employee covenants and agrees not to institute, or participate in any way in
anyone else’s actions involved in instituting, any action against any of the
Releasees with respect to any Claim released herein.


 
 


-2-

--------------------------------------------------------------------------------






Notwithstanding the foregoing, this Agreement shall not release any claims the
Employee has to any unpaid benefits under any employee benefit plan (within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”) or to Employee’s right to exercise vested stock options, if
any, pursuant to any stock option agreements provided by the Employer to
Employee.



6.
The Employer and Employee agree that the terms of this Agreement shall be final
and binding and that this Agreement shall be interpreted, enforced and governed
under the laws of the State of Georgia. The provisions of this Agreement can be
severed, and if any part of this Agreement is found to be unenforceable, the
remainder of this Agreement will continue to be valid and effective.



7.
This Agreement sets forth the entire agreement between the Employer and Employee
and fully supersedes any and all prior agreements or understandings, written
and/or oral, between the Employer and Employee pertaining to the subject matter
of this Agreement.



8.
Employee is solely responsible for the payment of any fees incurred as the
result of an attorney reviewing this agreement.

 
Your signature below indicates your understanding and agreement with all of the
terms in this Agreement.


Please take this Agreement home and carefully consider all of its provisions
before signing it. You may take up to twenty-one (21) days to decide whether you
want to accept and sign this Agreement. Also, if you sign this Agreement, you
will then have an additional seven (7) days in which to revoke your acceptance
of this Agreement after you have signed it. This Agreement will not be effective
or enforceable, nor will any consideration be paid, until after the seven (7)
day revocation period has expired. Again, you are free and encouraged to discuss
the contents and advisability of signing this Agreement with an attorney of your
choosing.


PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. YOU ARE STRONGLY ADVISED TO CONSULT WITH AN ATTORNEY BEFORE
EXECUTING THIS DOCUMENT.




-3-

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Employee and Employer have executed this agreement effective
as of the date first written above.
 



     
EMPLOYEE
      ________________________  
Print Name
      ________________________   
 Signature
      ________________________   
 Date Signed
             
CP MEDICAL CORPORATION
     
By: __________________________  
     
Title:_________________________  
   

 
 
-4-

--------------------------------------------------------------------------------






Employee
40 and over -
Group of terminations


EXHIBIT C
RELEASE AGREEMENT
 
This Release Agreement (this “Agreement”) is made this _____ day of ________,
by ________________________ (the “Employer”) and ____________ (the “Employee”).


Introduction




Employee and the Employer entered into an Employment Agreement
dated __________________  (the “Severance Agreement”) which provides certain
severance benefits.




The Severance Agreement requires that as a condition to the payment of severance
benefits under the Severance Agreement (the “Severance Benefits”), the Employee
must provide a release and agree to certain other conditions.




NOW, THEREFORE, the parties agree as follows:
 
1.
Employee has been offered forty-five (45) days from receipt of this Agreement
within which to consider this Agreement. The effective date of this Agreement
shall be the date eight (8) days after the date on which Employee signs this
Agreement (“the Effective Date”). For a period of seven (7) days following
Employee’s execution of this Agreement, Employee may revoke this Agreement, and
this Agreement shall not become effective or enforceable until such seven (7)
day period has expired. Employee must communicate the desire to revoke this
Agreement in writing. Employee understands that he or she may sign the Agreement
at any time before the expiration of the forty-five (45) day review period. To
the degree Employee chooses not to wait forty-five (45) days to execute this
Agreement, it is because Employee freely and unilaterally chooses to execute
this Agreement before that time. Employee’s signing of the Agreement triggers
the commencement of the seven (7) day revocation period.

 
2.
In exchange for Employee’s execution of this Agreement and in full and complete
settlement of any and all claims, the Employer will provide Employee with the
Severance Benefits.

 
3.
Employee acknowledges and agrees that this Agreement is in compliance with the
Age Discrimination in Employment Act and the Older Workers Benefit Protection
Act and that the releases set forth in this Agreement shall be applicable,
without limitation, to any claims brought under these Acts.

 
The release given by Employee in this Agreement is given solely in exchange for
the consideration set forth in this Agreement and such consideration is in
addition to anything of value that Employee was entitled to receive prior to
entering into this Agreement.
 
 

--------------------------------------------------------------------------------


Employee has been advised to consult an attorney prior to entering into this
Agreement, and this provision of the Agreement satisfies the requirement of the
Older Workers Benefit Protection Act that Employee be so advised in writing.
 
By entering into this Agreement, Employee does not waive rights or claims that
may arise after the date this Agreement is executed.
 
4.
The Employer
has ______________________________________________________________ [Employer to
describe class, unit, or group of individuals covered by termination program,
any eligibility factors, and time limits applicable] and such employees comprise
the “Decisional Unit.” Attached as “Attachment 1” to this Agreement is a list of
ages and job titles of persons in the Decisional Unit who were and who were not
selected for termination and the offer of consideration for signing the
Agreement.

 
5.
This Agreement shall in no way be construed as an admission by the Employer that
it has acted wrongfully with respect to Employee or any other person or that
Employee has any rights whatsoever against the Employer. The Employer
specifically disclaims any liability to or wrongful acts against Employee or any
other person on the part of itself, its employees or its agents.

 
6.
As a material inducement to the Employer to enter into this Agreement, Employee
hereby irrevocably releases the Employer and each of the owners, stockholders,
predecessors, successors, directors, officers, employees, representatives,
attorneys, and affiliates (and agents, directors, officers, employees,
representatives and. attorneys of such affiliates) of the Employer, and all
persons acting by, through, under or in concert with them (collectively
“Releasees”), from any and all charges, claims, liabilities, agreements,
damages, causes of action, suits, costs, losses, debts and expenses (including
attorneys’ fees and costs actually incurred) of any nature whatsoever, known or
unknown, including, but not limited to, rights arising out of alleged violations
of any contracts, express or implied, any covenant of good faith and fair
dealing, express or implied, or any tort, or any legal restrictions on the
Employer’s right to terminate employees, or any federal, state or other
governmental statute, regulation, or ordinance, including, without limitation:
(1) Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights
Act of 1991 (race, color, religion, sex, and national origin discrimination);
(2) the Employee Retirement Income Security Act (“ERISA”); (3) 42 U.S.C. § 1981
(discrimination); (4) the Americans with Disabilities Act (disability
discrimination); (5) the Age Discrimination in Employment Act; (6) the Older
Workers Benefit Protection Act; (7) the Equal Pay Act; (8) Employee Order 11246
(race, color, religion, sex, and national origin discrimination); (9) Employee
Order 11141 (age discrimination); (10) Section 503 of the Rehabilitation Act. of
1973 (disability discrimination); (11) negligence; (12) negligent hiring and/or
negligent retention; (13) intentional or negligent infliction of emotional
distress or outrage; (14) defamation; (15) interference with employment; (16)
wrongful discharge; (17) invasion of privacy; or (18) violation of any other
legal or contractual duty arising under the laws of the State of Georgia or the
laws of the United States (“Claim” or “Claims”), which Employee now has, or
claims to have, or which Employee at any time heretofore had, or claimed to
have, or which


 
 

--------------------------------------------------------------------------------


 
Employee at any time hereinafter may have, or claim to have, against each or any
of the Releasees, in each case as to acts or omissions by each or any of the
Releasees occurring up to and including the Effective Date. Employee covenants
and agrees not to institute, or participate in any way in anyone else’s actions
involved in instituting, any action against any of the Releasees with respect to
any Claim released herein.
 
Notwithstanding the foregoing, this Agreement shall not release any claims the
Employee has to any unpaid benefits under any employee benefit plan (within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”) or to Employee’s right to exercise vested stock options, if
any, pursuant to any stock option agreements provided by the Employer to
Employee.
 
 
7.
The Employer and Employee agree that the terms of this Agreement shall be final
and binding and that this Agreement shall be interpreted, enforced and governed
under the laws of the State of Georgia. The provisions of this Agreement can be
severed, and if any part of this Agreement is found to be unenforceable, the
remainder of this Agreement will continue to be valid and effective.

 
8.
This Agreement sets forth the entire agreement between the Employer and Employee
and fully supersedes any and all prior agreements or understandings, written
and/or oral, between the Employer and Employee pertaining to the subject matter
of this Agreement.

 
9.
Employee is solely responsible for the payment of any fees incurred as the
result of an attorney reviewing this agreement. 

 
 
Your signature below indicates your understanding and agreement with all of the
terms in this Agreement.
 
Please take this Agreement home and carefully consider all of its provisions
before signing it. You may take up to forty-five (45) days to decide whether you
want to accept and sign this Agreement. Also, if you sign this Agreement, you
will then have an additional seven (7) days in which to revoke your acceptance
of this Agreement after you have signed it. This Agreement will not be effective
or enforceable, nor will any consideration be paid, until after the seven (7)
day revocation period has expired. Again, you are free and encouraged to discuss
the contents and advisability of signing this Agreement with an attorney of your
choosing.


PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. YOU ARE STRONGLY ADVISED TO CONSULT WITH AN ATTORNEY BEFORE
EXECUTING THIS DOCUMENT.




-3-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Employee and Employer have executed this agreement effective
as of the date first written above.
 
 



     
EMPLOYEE
      ________________________  
Print Name
      ________________________   
 Signature
      ________________________   
 Date Signed
             
CP MEDICAL CORPORATION
     
By: __________________________  
     
Title:_________________________  
   

 



-4-

--------------------------------------------------------------------------------








ATTACHMENT I


Employees Comprising the “Decisional Unit”




Job Title:
Age:
Participating:
Not Participating:
                                                                               
                                                                               
                                                                               
                                                       





-5-

--------------------------------------------------------------------------------








Exhibit D


Inventions, Patents and Copyrights


1.     Previously Conceived Inventions
[DESCRIBE ANY INVENTIONS WHICH THE EMPLOYEE DEVELOPED OR HAS AN OWNERSHIP
INTEREST IN. IF NONE, INSERT “NONE”. Note: With respect to any such Inventions
not described herein, the Company shall have a nonexclusive, paid up,
royalty-free license to use and practice such Invention, including a license
under all patents to issue in any country which pertain to such Invention.]












2.     Patents
[LIST OR DESCRIBE ALL PATENTS WHICH THE EMPLOYEE OWNS INDIVIDUALLY, WITH OTHERS,
OR FOR WHICH APPLICATIONS ARE PENDING. IF NONE, INSERT “NONE”.]












3.     Copyrights
[DESCRIBE ANY WORKS FOR WHICH THE EMPLOYEE CLAIMS THE COPYRIGHT EITHER
INDIVIDUALLY OR WITH OTHERS. IF NONE, INSERT “NONE”.]












